Exhibit 10.1

RIVERSIDE TECHNOLOGY CENTER

AMENDED AND RESTATED LEASE AGREEMENT

Agreement entered into this 18th day of May, 2007 by and between Rivertech
Associates II, LLC, a Massachusetts limited liability company with a principal
address at The Abbey Group, 575 Boylston Street Boston, Massachusetts (the
“LESSOR”), and Genetix Pharmaceuticals, Inc. a corporation with a principal
address at 840 Memorial Drive Cambridge, Massachusetts (the “LESSEE”); relative
to certain space in the building owned by the LESSOR at 840 Memorial Drive
Cambridge, Massachusetts (the “Building”), as follows:

WHEREAS, Rivertech Associates, LLC and Genetix Pharmaceuticals, Inc. entered
into a certain lease agreement dated February 18, 2000 (the “Original Lease”);
and,

WHEREAS, LESSOR and LESSEE each hereby represent to the other that as of the
date hereof the foregoing Original Lease represents the full and complete
agreement relative to LESSEE’S use and occupancy of certain space described
thereunder, consisting (prior to this “Amended and Restated Lease Agreement”) of
approximately 10,593 rentable square feet of space on the fifth (5th) floor of
the Building, which space is specifically referred to herein as the “Current
Leased Premises”; and,

WHEREAS, certain space consisting of approximately 10,500 rentable square feet
of space on the third (3rd) floor of the Building (the “Substituted Leased
Premises”), is available as of June 1, 2007 and LESSOR has reached agreement
with LESSEE for LESSEE to surrender the Current Leased Premises as of the date
(the “Substitution Date”) the Substituted Leased Premises are delivered to
Tenant in accordance with Section 5 hereof (anticipated to be June 1, 2007), and
to lease the Substituted Leased Premises as of the Substitution Date under the
terms and conditions of the Lease as revised and amended by this Amended and
Restated Lease Agreement; and,

NOW THEREFORE, for One ($1.00) Dollar and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1. Original Term Expiration and Commencement of the Extended Lease Term

The current Term under the Original Lease, prior to this Amended and Restated
Lease Agreement, expires on June 30, 2007. Effective as of the Substitution
Date, LESSEE shall vacate and surrender the Current Leased Premises to LESSOR
and LESSOR shall accept such surrender from LESSEE and the Original Lease shall
be deemed terminated provided that Subtenant shall have access to the Current
Leased Premises for a period of up to thirty (30) days after the Substitution
Date in order to satisfy the provisions of the Original Lease pertaining to the
condition in which the Current Leased Premises are to be delivered to LESSOR
(e.g. Lease Sections 26 and 28), and to effectuate the transfer of LESSEE’S
equipment and furniture from the Current Leased Premises to the Substituted
Leased Premises in a timely and orderly manner.

 

1



--------------------------------------------------------------------------------

As of the Substitution Date, the Term of the Original Lease (as amended by this
Amended and Restated Lease Agreement) will be extended for a period beginning on
the Substitution Date and expiring on May 31, 2010 (the “Extended Term”); and
LESSEE shall lease the Substituted Leased Premises under the Rent, terms and
conditions as set forth in this Amended and Restated Lease Agreement up to the
expiration of said Extended Term.

To the extent LESSOR cannot deliver the Substituted Leased Premises to LESSEE on
or prior to June 30, 2007, the term of the Original Lease shall be automatically
extended through that date which subsequently becomes the Substitution Date,
except that the Rent thereunder shall be amended to be equal to the Rent for the
Substituted Leased Premises during the first Lease Year of the Extended Term.

The term “Lease Year” as used herein and for all purposes during the Extended
Term shall mean the period beginning on the Substitution Date and ending on the
day immediately prior to each anniversary of the Substitution Date, provided
that the Third Lease Year shall end on May 31, 2010.

 

2. The Substituted Leased Premises

LESSOR and LESSEE hereby agree that during the Extended Term, the Substituted
Leased Premises, as defined herein and as depicted on Exhibit A attached hereto,
shall be deemed to mean the “Leased Premises” as referred to in the Lease,
unless the context specifically means the “Current Leased Premises.”

The Substituted Leased Premises may be used by LESSEE for general office,
research and laboratory uses only, as set forth in Section 6 of the Lease,
throughout the Extended Term.

Provided the same does not materially interfere with LESSOR’S obligations under
Section 5 hereof (in which case LESSEE’S rights under this paragraph shall be
expressly subordinate in LESSOR’S sole discretion). LESSEE shall have reasonable
supervised access to the Substituted Leased Premises commencing on the date of
this Agreement to install trade fixtures and/or cabling and/or communications
equipment, and to reconfigure and move laboratory and office equipment. Such
early access by LESSEE shall be subject to such times and in such manner as
LESSOR may reasonably determine to avoid material interference with LESSOR’S
Work.

LESSEE shall not be charged any fees by LESSOR for use of the freight elevators
of the building, supervision or otherwise in connection with LESSEE’S move from
the Current Leased Premises to the Substituted Leased Premises.

LESSOR shall provide the services of LESSOR’S internal space planning and design
staff, at LESSOR’S cost and expense, on a reasonable basis to assist LESSEE in
its own space planning and design.

 

3. Annual Base Rent—Revised Annual Base Rent Schedule

Commencing as of the beginning of the Extended Term, LESSEE’S monthly
installments of Annual Base Rent for the Leased Premises shall be based on
Annual Base Rent as set forth in the “Revised Annual Base Rent Schedule”
appearing below.

 

2



--------------------------------------------------------------------------------

Revised Annual Base Rent Schedule

 

First Lease Year

   $  388,500.00  ($ 32,375.00/mo.) 

Second Lease Year

   $  399,000.00  ($ 33,250.00/mo.) 

Third Lease Year

   $  420,000.00  ($ 35,000.00/mo.) 

Annual Base Rent shall be payable by Lessee for each Lease Year of the Extended
Term as set forth above in twelve installments during each Lease Year
(reflecting the aforesaid Revised Annual Base Rent Schedule), in advance, on or
before the first day of each calendar month.

Except as otherwise set forth in Section I on account of the Substitution Date
occurring after June 30, 2007, LESSEE shall continue to pay Annual Base Rent
under the Original Lease for the Current Leased Premises up to the Substitution
Date.

 

4. Additional Rent

Notwithstanding the provisions of the Original Lease, this Amended and Restated
Lease Agreement is structured as a “triple net” lease. Accordingly, the
provisions for Additional Rent based on Operating Expenses and Taxes are
rewritten as follows.

LESSEE shall also pay to LESSOR, as Additional Rent under the Lease, the
following amounts based on LESSEE’S allocable percentage (which is 8.3441%, the
‘‘Allocable Percentage”):

A. Operating Expenses: LESSEE shall be responsible for payment of Additional
Rent attributable to the Operating Expenses for the Building and site, based on
LESSEE’S Allocable Percentage. Operating Expenses, as set forth in Exhibit B
hereto, are the unaudited actuals for calendar year 2006 (and will be subject to
change based on actual costs and expenses incurred for each of the categorized
Exhibit B costs and expenses in 2007 and each subsequent year during the
Extended Term). “Operating Expenses” shall not include the following: the costs
of LESSEE’S improvements and services for which LESSEE or any tenant
specifically and directly reimburses LESSOR, or pays third persons at LESSOR’S
directions; income or franchise taxes of the LESSOR; the costs incurred in any
rehabilitation, reconstruction or other work occasioned by any insured casualty
(i.e. as to which LESSOR is required to carry insurance hereunder), or by the
exercise of the right of eminent domain (except to the extent of any so-called
“deductible” amount under policies of insurance or any costs actually incurred
for which any insurance company does not reimburse or compensate LESSOR or
Owner); depreciation of the Building; general corporate overhead of the LESSOR
entity; legal expenses incurred in any direct dispute with any particular tenant
(other than those incurred which are of benefit to or protect the rights of
other tenants in the Building, generally); costs of renovations to other
tenants’ spaces; costs of capital improvements; brokerage and advertising costs
in seeking new tenants; and penalties incurred due to LESSOR’S willful violation
of any direct violation of any government order.

B. Tax Expenses: LESSEE shall be responsible for payment of Additional Rent
attributable to the municipal real estate taxes on the Building and land on
which it is situated, based on LESSEE’S Allocable Percentage.

Additional Rent for Operating Expenses and Tax Expenses shall be payable as
invoiced by LESSOR (accompanied by a copy of the applicable municipal tax bill),
and failure to make any such payments within thirty (30) days of such invoice
shall be a default under this Amended and Restated Lease Agreement.

 

3



--------------------------------------------------------------------------------

C. Utilities: Landlord shall provide and Tenant shall pay utilities attributable
to the Substituted Leased Premises as set forth in Section 7 of the Original
Lease.

 

5. Condition of the Current Leased Premises on the Substitution Date; and
Landlord’s Work on the Substituted Leased Premises

The Current Leased Premises shall be vacated and surrendered by the LESSEE in
accordance with the provisions of Sections 26 and 28 of the Lease, upon delivery
of the Substituted Leased Premises to the LESSEE by the LESSOR as contemplated
herein.

LESSOR and LESSEE acknowledge that LESSOR shall deliver and LESSEE shall accept
delivery of the Substituted Leased Premises as of the beginning of the Extended
Term in an AS/IS condition in all respects, but for: (a) the specific work to be
performed by LESSOR as set forth in Exhibit C hereto (the “LESSOR’S Work”);
(b) in vacant and clean condition; (c) with the laboratory areas
“decommissioned” (i.e. free of any environmental hazards or materials such that
it is not in violation of applicable environmental laws consistent with the same
standards set forth in Section 26 of the Lease) and sanitized. Landlord
represents that the Substituted Leased Premises currently has the benefit of a
certificate of occupancy from the City of Cambridge therefor which permits the
use of the Substituted Leased Premises for the uses permitted under this Lease,
and to the extent any additional building permit (or resulting certificate of
occupancy is required on account of LESSOR’S Work), then LESSOR shall be
required to procure and deliver the same to LESSEE. LESSOR’S Work shall be
performed at LESSOR’S sole cost and expense, and shall be substantially
completed as of the beginning of the Extended Term. LESSOR shall perform
LESSOR’S Work in a good and workmanlike manner and in compliance with all
applicable laws and governmental regulations. LESSEE shall inspect such work
upon delivery by LESSOR, and hereby acknowledges there are no special
installations or other requirements with respect thereto which do not appear on
Exhibit C hereto. Notwithstanding LESSOR’S obligation to perform LESSOR’S Work,
LESSOR shall not be liable for any damages resulting from LESSEE’S transfer of
its operations and equipment from the Current Leased Premises to the Substituted
Leased Premises or performance of any of its business functions (e.g. laboratory
work) from the newly installed facilities in the Substituted Leased Premises;
LESSEE assuming all such risk and waiving any and all claims against LESSOR with
respect thereto. If LESSOR is unable to fulfill the conditions set forth above
within one hundred twenty (120) days after June 15, 2007, then LESSEE, as its
sole and exclusive remedy at law or in equity shall be entitled to terminate
this Amended and Restated Lease Agreement by written notice to LESSOR delivered
within ten (10) days of the expiration of said one hundred twenty (120) day
period, and this Amended and Restated Lease Agreement shall be null and void and
without recourse to either party, but LESSEE shall be entitled to remain in
occupancy of the Current Leased Premises at the rent set forth in this Amended
and Restated Lease Agreement for ninety (90) days after such termination.

LESSOR shall be solely responsible for any costs associated with the
architectural and engineering work and permits required for LESSOR’S Work; and
LESSOR shall provide such architectural and engineering and permitting services
as part of LESSOR’S Work.

 

4



--------------------------------------------------------------------------------

6. Security/Guaranty

The LESSEE’S obligations to post and maintain a Security Deposit under Section 5
of the original Lease shall also be required during the Extended Term.

 

7. Parking

The provisions of Section 16 of the Lease shall continue to govern LESSEE’S
parking rights and LESSEE shall be entitled to the same number of spaces set
forth therein. LESSEE acknowledges that the current rate for such parking spaces
is $ 210.00 per space per month. However, notwithstanding the provisions of
Section 16 of the Lease, LESSOR shall determine from time to time in its
discretion the extent to which spaces are provided in the LESSOR’S Building or
at 808 Memorial Drive (provided all the spaces contemplated in said Section 16
are provided from one location or the other, with a minimum of fifteen (15) to
be provided at 840 Memorial Drive).

 

8. Brokers Commissions/Indemnification

LESSOR has retained Meredith & Grew, and LESSEE has had some dealings with said
brokerage firm, relative to the Building. The LESSOR and LESSEE each represent
to the other that they have not dealt, directly or indirectly, with any other
broker, or other entity or individual entitled to any commission relative to the
Substituted Leased Premises leased to LESSEE for the Extended Term hereunder.
Each party agrees to indemnify and hold harmless the other from and against any
claims for commission arising out the execution and delivery of this agreement
and any renewals, extensions or expansions hereof other than the foregoing;
LESSOR expressly agreeing that it shall be responsible for any claims made by
Meredith & Grew relative to this transaction, based on separate agreement
between LESSOR and Meredith & Grew.

 

9. Assignment/Subletting

The LESSEE shall have the right to assign the Lease and/or sublet the Leased
Premises (in whole or in part) subject to all the terms and conditions of
Section 12 of the Original Lease.

 

10. Integration of Documents; Supremacy

The parties hereto intend that this Amended and Restated Lease Agreement
incorporate the provisions of the original Lease (to the extent not specifically
superseded by the terms and conditions hereof) and that conjunctively these
documents constitute the full and complete agreement as between the parties.

The following provisions of the Original Lease are not applicable to the
Extended Term: Section 1 (Term); Section 2 (to the extent of the Schedule of
Annual Base Rent); Section 3 (as to the first through fourth paragraphs, only);
Section 4 (as to the first, and second, and fourth paragraphs, only); Section 22
(solely to the extent that the notice addresses appearing on the execution pages
hereof supersede); Section 33 (which is wholly superseded by Section 5 hereof);
and Exhibit B (which is wholly superseded by Exhibit B as it is attached
hereto).

 

5



--------------------------------------------------------------------------------

As a condition to the effectiveness of this Agreement, LESSOR shall provide to
LESSEE either (a) the written acknowledgement of the current mortgagee that the
existing Subordination, Non-Disturbance and Attornment Agreement non-disturbance
agreement remains in effect and applies to this Amended and Restated Lease
Agreement or (b) a new Subordination, Non-Disturbance and Attornment Agreement
in the form attached hereto in favor of LESSEE executed by the current mortgagee
with respect to this Amended and Restated Lease Agreement.

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts. Any provisions deemed unenforceable shall be severable, and the
remainder of this Agreement shall be enforceable in accordance with its terms.
This Agreement may only be modified m writing, signed by both parties. Unless
otherwise provided herein, all capitalized terms used herein shall have the same
meaning as set forth in the Original Lease.

Witness our hands and seals the first date above written.

 

RIVERTECH ASSOCIATES II, LLC

 

By Rivertech Associates, Inc. its duly authorized Manager

/s/ Robert Epstein Robert Epstein, President

 

Notice Address:   

575 Boylston Street 8th Floor

Boston, Massachusetts 02116

      with a copy to:      Christopher C. Tsouros, Esq.
Posternak Blankstein & Lund LLP
Prudential Tower
800 Boylston Street Boston, Massachusetts 02199      

 

GENET1X PHARMACEUTICALS, INC. By:   /s/ Alfred E. Slanetz   its duly authorized

(Attached Secretary/Clerk’s Certificate As To Authority)

 

Notice Address:    800 Memorial Drive 3rd Floor
Cambridge, Mass.       with a copy to:           

 

6



--------------------------------------------------------------------------------

GENETIX PHARMACEUTICALS, INC.

AMENDED AND RESTATED LEASE AGREEMENT

REVISED EXHIBIT B

Operating Expenses 2006

840 Memorial Drive—Riverside Technology Center

 

DESCRIPTION

   PSF  

HEAT

   $ 0.54   

BUILDING ELECTRIC

   $ 2.01   

WATER & SEWER

   $ 0.21   

ELEVATOR MAINTENANCE

   $ 0.15   

PARKING/CAFE EXPENSE

   $ 0.26   

RUBBISH REMOVAL

   $ 0.14   

INSURANCE

   $ 0.36   

GROUNDS CARE

   $ 0.27   

LEGAL/ACCT/ADMIN

   $ 0.11   

JANITORIAL SERVICES

   $ 0.50   

GENERAL MAINTENANCE

   $ 1.38   

HVAC MAINTENANCE

   $ 0.50   

LIFE SAFETY SYSTEMS

   $ 0.11   

MANAGEMENT

   $ 3.28      

 

 

 

Total Operating Expenses

   $ 9.82      

 

 

 

Real Estate Taxes (FY 2007)

   $ 4.63      

 

 

 

Note: Actual numbers for 2007 and all subsequent years will vary based on actual
costs and expenses incurred.

 

7



--------------------------------------------------------------------------------

 

THE ABBEY GROUP

 

 

Genetix Pharmaceuticals

Relocation to Floor Three, 840 Memorial Drive Revised 5/1/2007

Scope of Work by Landlord

Office Area

 

•  

All walls to be repainted

 

•  

Existing lights to be relamped as required

 

•  

Space to be cleaned and prepared for occupancy

 

•  

Existing benchtop in support area to be relocated to 3 perimeter offices which
presently do not have benchtops.

Laboratory Area

Physical

 

•  

Repaint all walls

 

•  

Vinyl tile floor in main labs and in all non-office areas where seamless tile
does not exist.

 

•  

New seamless vinyl floor in BL-2A Lab, BL-2B Lab & autoclave/glasswashing room.

 

•  

New ceiling and lights throughout lab area.

 

•  

Provide existing laboratory cabinets with new bench tops as indicated in the
“Floor Plan Exhibit”.

 

•  

Provide 10 foot long single tier reagent shelving above three benchtops in
“Biology Lab A”

Mechanical

 

•  

Assure proper operation of l0ton supplemental air conditioning supplying main
Biology Labs A&B

 

•  

Assure proper operation of air conditioning units, humidification and
dehumidification system in both BL-2 labs.

 

•  

Assure proper operation of cold room.

 

•  

Assure proper operation of supplemental air conditioning in equipment room.

 

•  

Provide adequate exhaust air for Tenant’s (three) six foot hoods, BL2 exhaust
hood, BL2 Lab sinks, chemical storage room and autoclave.

Plumbing

 

•  

Provide separate water supply with approved backflow prevention devices and a
hot water tank in or near the location indicated in the “Floor Plan Exhibit”.

 

•  

Provide drain connection from all sinks to a new acid neutralization system
(location to be determined),

 

•  

Provide 7 sinks as indicated in plans with eyewash stations. Controls in each of
the two BL-2 Labs to be infrared or foot pedal type.

 

•  

Provide emergency showers in each BL 2 lab.

 

•  

Provide connection of Tenant’s glasswasher to cold water, drain -

 

8



--------------------------------------------------------------------------------

•  

Provide connection of Tenant’s vacuum and air compressor to existing vacuum and
air lines.

 

•  

Provide connection of Tenant’s “gas tanks” to Tenant’s equipment in the two BL-2
labs.

 

•  

Connect Tenant’s ice machine to cold water and indirect drain.

Electrical

 

•  

Provide separate electric service to the premises including submetering of all
equipment.

 

•  

Provide electric outlets on the three reagent shelving in Lab “A”.

 

•  

Relocate, Provide power for and install the following Tenant’s equipment:

Lab Services Area:

glasswasher.

Biology Lab “A”

-20 chest freezer, -20 Revco freezer, -20 Bench freezer, incubator 37°, Sorvall
centrifuge, ultracentrifuge, shaker & ice machine.

BL-2A Lab equipment -

(1) six foot hood, co2 Nuaire Incubator, co2 Thermo incubator, refrigerator.

BL-2B Lab equipment -

(2) six foot hoods, co2 stack incubator, GS-6K centrifuge, refrigerator.

 

•         NOTE:

   Emergency power has, in the past, been taken from the building life safety
system which is inconsistent with established building policy and must be
remedied by the Tenant’s installation of a separate emergency generator, most
likely on the second floor roof proximate to both the leased premises and a
natural gas supply. The Landlord shall assist the tenant by requesting the
“building electrician” to provide Tenant a quote for the appropriate work.

Telecommunications

 

•  

Landlord shall provide consultant to assist Tenant in the relocation of or
purchase of new telecommunications system or but Landlord shall not be
responsible for cost of either consultation or work associated with IT or
telecommunications.

Relocation of Equipment

 

•  

The landlord shall arrange the move and reconnection of Tenant’s large
laboratory equipment as specified in equipment list above to the third floor
leased premises.

 

9



--------------------------------------------------------------------------------

 

LOGO [g593256cm342.jpg]

 

10



--------------------------------------------------------------------------------

RIVERSIDE TECHNOLOGY CENTER

LEASE EXTENSION AND MODIFICATION AGREEMENT

TO THE LEASE BETWEEN

RIVERTECH ASSOCIATES II LLC AND GENETIX PHARMACEUTICALS, INC.

This Lease Extension and Modification Agreement entered into this 24th day of
November, 2009 by and between Rivertech Associates II LLC, a Massachusetts
limited liability company with a principal address c/o The Abbey Group, 575
Boylston Street Boston, Massachusetts 02116, (the “Lessor”); and Genetix
Pharmaceuticals, Inc., with a business address at 840 Memorial Drive Cambridge,
Massachusetts (the “Lessee”); relative to a certain Lease between Lessor’s
predecessor (Rivertech Associates LLC) and Lessee dated February 18, 2000
referred to herein as the “Original Lease” as amended by a certain Amended and
Restated Lease Agreement dated May 18, 2007 (the “Lease Amendment”) for certain
office and laboratory space in the building at 840 Memorial Drive Cambridge,
Massachusetts currently consisting of 10,500 rentable square feet of space on
the third (3rd) floor of the Building (the “Leased Premises”). The Original
Lease, as amended by the Amended and Restated Lease Agreement, shall be referred
to herein as the “Amended Lease”.

WHEREAS, the Lessee desires to extend the Term of the Amended Lease, which is to
expire on May 31, 2010, on terms and conditions agreeable to both Lessor and
Lessee as a further modification to the Amended Lease, and Lessor assents to
such extension of the Term by the Lessee on this basis;

THEREFORE, in consideration of One ($1.00) Dollar and the other good and
valuable consideration recited herein, effective and irrevocable as of the date
hereof, the Lessor and Lessee hereby agree as follows:

 

1. Modification to Original Lease/Extension of Term

Lessee agrees to lease the Leased Premises commencing as of June 1, 2010 for an
additional period of twelve (12) months, beginning June 1, 2010 (the “Extension
Commencement Date”) and ending on May 31, 2011 (the “Termination Date”); which
additional period shall be referred to as the “Extended Term” or “Term”.

Notwithstanding the commencement of the Extended Term on the Extension
Commencement Date hereunder, this Lease Extension is to be considered a valid
and binding obligation of the parties effective as of the date of execution,
with the Amended Lease to continue to govern the Lessee’s use and occupancy of
the Leased Premises hereunder through the Term under the Amended Lease and up to
the Extension Commencement Date hereunder. Thereafter, the Amended Lease
(including amendment by this Lease Extension and Modification Agreement) shall
conjunctively be and shall be referred to as the “Lease” as between the parties
for the Extended Term.

 



--------------------------------------------------------------------------------

2. Terms And Conditions

Lessee shall lease the Leased Premises commencing as of the Extension
Commencement Date on the same terms and conditions of the Amended Lease, as
modified by this Lease Extension and Modification Agreement, with exception only
for those provisions as to which Lessor and Lessee have already performed their
obligations as of the date hereof, (for example, Lessor has heretofore delivered
the Leased Premises and Lessee has accepted the same).

 

3. Base Rent and Additional Rent

Base Rent for each month of the Extended Term shall be Thirty Seven Thousand Six
Hundred Twenty Five ($ 37,625.00) Dollars per month, totaling Four Hundred Fifty
One Thousand Five Hundred ($ 451,500.00) Dollars for the twelve (12) month
extension period.

In all instances Base Rent shall be payable in the corresponding monthly
installments set forth above, due on the first of each month, in advance, and in
all other respects shall be subject to the same provisions relating to Base Rent
as set forth under the Original Lease.

In addition to Base Rent, Lessee shall continue to be responsible to pay all
Additional Rent as set forth in Section 4 of the Amended Lease, consisting of
Operating Expenses under Section 4A and Tax Expenses under Section 4B and
Utilities under Section 4C of the Amended Lease; and all conditions thereunder
are hereby restated and affirmed and shall govern the use and occupancy of the
Leased Premises throughout the Extended Term.

 

4. Leased Premises in “AS/IS” Condition—No Defaults

Lessee hereby acknowledges it is currently in possession of the Leased Premises
and accordingly accepts the same for the Extended Term in its current “AS/IS”
condition, without representation or warranty of any kind or nature arising from
the extension of the Lease by Lessor and Lessee.

Lessor and Lessee each acknowledge that to the best of each of their respective
knowledge, there are no material defaults by either presently existing under the
Lease.

 

5. Brokers

The parties hereby agree there are no brokerage or other third party fees or
costs involved in this transaction and each agrees to indemnify, defend and hold
harmless the other from and against any claims for brokerage fees, commissions
or other such payments arising from this transaction.

 

6. Integration Of Documents: Supremacy

The parties hereto intend that this Lease Extension and Modification Agreement
operates to amend and modify the Amended Lease, and that those two documents
shall be interpreted conjunctively; with any express conflict between the two to
be resolved in favor of the stated terms of this Lease Extension and
Modification Agreement. Except as modified hereby, all other terms and
conditions of the Amended Lease shall remain unchanged and enforceable in a
manner consistent with this Lease Extension And Modification Agreement.

 

2



--------------------------------------------------------------------------------

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts. Any provisions deemed unenforceable shall be severable, and the
remainder of this Lease Extension and Modification Agreement and the Original
Lease shall be enforceable in accordance with their terms.

Witness our hands and seals as of the date first written above.

 

LESSOR

 

RIVERTECH ASSOCIATES II, LLC

By:   /s/ Robert Epstein   its duly authorized Manager

 

LESSEE

 

GENETIX PHARMACEUTICALS, INC.

By:   /s/ Alfred E. Slanetz   its duly authorized President/Vice President

 

By:   Illegible Signature   its duly authorized Treasurer/Ass’t Treasurer

 

3



--------------------------------------------------------------------------------

RIVERSIDE TECHNOLOGY CENTER

SECOND LEASE EXTENSION AND MODIFICATION AGREEMENT

TO THE LEASE BETWEEN

RIVERTECH ASSOCIATES II LLC AND BLUEBIRD BIO, INC.

This Second Lease Extension and Modification Agreement (the “Second Lease
Extension Agreement”) entered into this 12th day of September, 2012 by and
between Rivertech Associates II LLC, a Massachusetts limited liability company
with a principal address c/o The Abbey Group, 575 Boylston Street Boston,
Massachusetts 02116 (successor in interest as stated below, herein, the
“Lessor”), and Bluebird Bio, Inc., with a business address at 840 Memorial Drive
Cambridge, Massachusetts (successor in interest as stated below, herein the
“Lessee”), with respect to a certain Lease dated February IS, 2000 (as amended,
as stated below) for certain office space in the building at 840 Memorial Drive
Cambridge, Massachusetts.

WHEREAS, Rivertech Associates, LLC and Genetix Pharmaceuticals, Inc. entered
into a certain lease agreement dated February 18, 2000 (the “Original Lease”);
and,

WHEREAS, Rivertech Associates, LLC and Genetix Pharmaceuticals, Inc. entered
into a certain Amended and Restated Lease Agreement dated May 18, 2007 (the
“First Amended Lease Agreement”); and,

WHEREAS, Rivertech Associates II, LLC (as successor in interest to Rivertech
Associates, LLC, the original signatory as Lessor under the Original Lease and
First Amended Lease Agreement), and Genetix Pharmaceuticals, Inc., entered into
a certain Lease Extension and Modification Agreement dated November 24, 2009
(the “First Lease Extension Agreement”); and,

WHEREAS, Rivertech Associates II, LLC and Bluebird Bio, Inc. (a Delaware
corporation, formerly known as Genetix Pharmaceuticals, Inc.), entered into a
certain Second Amended and Restated Lease Agreement dated October 19, 2010 (the
“Second Amended Lease Agreement”); collectively, the Original Lease as amended
and modified by the foregoing First Amended Lease Agreement, Lease Extension
Agreement, and Second Amended Lease Agreement being referred to herein as the
“Existing Lease”; and,

WHEREAS, the current Term under the Existing Lease expires on November 30, 2014
(the “Current Term”), and the Lessee seeks to extend the Current Term so as to
expire on March 31, 2015, which date is referred to herein as the “Extended Term
Termination Date”, and which entire term period as extended is referred to
herein as the “Extended Term”; and,

WHEREAS, under the Existing Lease the Lessee leases and occupies approximately
9,488 rentable square feet of space located on the fourth (4th) floor of the
Building, in addition to approximately fifty (50) rentable square feet of space
on the third (3rd) floor of the Building, for a total of approximately 9,538
rentable square feet of space in the Building, collectively known under the
Existing Lease as the New Leased Premises and referred to herein as the
“Existing Premises”; and,



--------------------------------------------------------------------------------

WHEREAS, by this Second Lease Extension Agreement Lessee seeks to add
approximately 8,060 rentable square feet of space located on the fourth
(4th) floor of the Building, in addition to approximately fifty (50) rentable
square feet of space on the third (3rd) floor of the Building, for a total of
approximately 8,110 rentable square feet in the Building, as shown on Exhibit A
hereto and collectively known as the “Expansion Space”; which, when added to the
Existing Premises is collectively referred to herein as the “Total Leased
Premises”; and,

WHEREAS, Rivertech Associates II, LLC and Bluebird Bio, Inc., seek by this
current agreement to further amend and modify the Existing Lease to farther
extend the Current Term of the Existing Lease, and to lease the Expansion Space,
as set forth in detail below and under the terms and conditions of the Existing
Lease as it is amended and modified hereby;

THEREFORE, in consideration of One ($1.00) Dollar and the other good and
valuable consideration recited herein, effective and irrevocable as of the date
hereof, the Lessor and Lessee hereby agree as follows:

 

1. Modification to Existing Lease / Extension of Current Term

The Existing Lease expires on November 31, 2014 at the end of the Current Term.
Lessee agrees to extend its tenancy as to the Existing Premises, commencing as
of the end of the Current Term under the Existing Lease (i.e. from November 31,
2014), for an additional four (4) month period beginning on December 1, 2014
(the “Extension Commencement Date”) and ending on March 31, 2015 (the
‘Termination Date”); which additional period shall be referred to as the
“Extended Term” or “Term”. Further, from the Expansion Space Delivery Dates (as
defined herein) through the end of the Extended Term, Lessee also agrees to
lease the Expansion Space (as defined herein) on the terms and conditions set
forth herein.

Notwithstanding the commencement of the Extended Term on the Extension
Commencement Date hereunder, this Lease Extension is to be considered a valid
and binding obligation of the parties effective as of the date of execution of
this Second Lease Extension Agreement by the parties and its approval by
Lessor’s lender (which approval is an express condition to the extension and
expansion contemplated herein and which Lessor shall seek immediately upon
execution of this Agreement by both parties); with the Existing Lease to
continue to govern the Lessee’s use and occupancy of the Existing Premises
hereunder through the Term and up to the Extension Commencement Date hereunder,
subject to the supplemental provisions hereof relating to the Expansion Space
(defined herein). Lessee agrees to execute the Landlord’s lender’s standard
Subordination Non-Disturbance and Attornment Agreement upon execution of this
Second Lease Extension Agreement and Lessor agrees to promptly use commercially
reasonable efforts to seek its lender’s execution of the same, but without any
obligation to actually deliver the same to Lessee and without any material
impact on this Second Lease Extension Agreement or the underlying Existing Lease
upon any failure to do so.

 

2. Terms and Conditions

Lessee shall lease the Total Leased Premises (with the addition of the Expansion
Space to be leased as of the Expansion Space Delivery Date) on the same terms
and conditions of the Existing Lease, as modified by this Second Lease Extension
Agreement, with exception only for

 

2



--------------------------------------------------------------------------------

those provisions as to which Lessor and Lessee have already performed their
obligations as of the date hereof, (for example, Lessor has heretofore delivered
the Existing Premises and Lessee has accepted the same). The Existing Premises
is leased in the same “AS/IS’1 condition as it is as of the execution of this
Second Lease Extension Agreement, and Lessee acknowledges Lessor is under no
obligation to make any improvements or modifications thereto, in any manner.

 

3. Expansion Space Added to the Existing Premises

Lessor shall deliver the Expansion Space to Lessee (to be added to and, in the
aggregate, to constitute the Total Leased Premises). The Expansion Space shall
be delivered to the Lessee upon Substantial Completion (as defined below) of
Lessor’s Work (as defined herein below) on the office portion of the Expansion
Space (the “Office Expansion Space”) and on the laboratory portion of the
Expansion Space (the “Lab Expansion Space”), herein, the “Office Expansion
Delivery Date” and the “Lab Expansion Delivery Date” respectively, and also
referred to herein collectively as the “Expansion Delivery Dates”. As of the
respective Expansion Delivery Dates, the Office Expansion Space and the Lab
Expansion Space, respectively, shall be Substantially Complete, vacated by any
current tenants and occupants; with Lessor’s Work having been performed in a
good and workmanlike manner according to Lessor’s Scope of Work; broom clean.
All Lessee’s Rent payments and other Lease obligations relating to the Expansion
Space shall commence as of the Expansion Space Office Delivery Date and the
Expansion Space Lab Delivery Date, respectively. All terms and conditions of the
Lease shall govern the Lessee’s use and occupancy of the Expansion Space as of
the respective Expansion Space Delivery Dates.

Lessor’s delivery of the Office Expansion Space and the Lab Expansion Space
shall be evidenced in each instance by a written notice of delivery (“Lessor’s
Delivery Notice”) given to Lessee on the actual date the respective portion of
the Expansion Space is Substantially Complete and provided to Lessee for its
occupancy. Lessee shall have five (5) business days to contest delivery if the
Expansion Space is not Substantially Complete or it does not conform with the
Lessor’s Scope of Work and Lessor’s Work by delivering its notice thereof in
writing to Lessor; however, any listed items of a “punchlist” nature shall be
agreed to by Lessor and Lessee and shall not be grounds to contest delivery, but
nevertheless shall obligate Lessor to complete such punchlist items at the
earliest practicable time under the circumstances.

The following conditions to the delivery of the Office Expansion Space and the
Lab Expansion Space to the Lessee by the Lessor shall be met by the Lessor, at
its sole cost and expense, prior to the respective Expansion Delivery Dates. The
Lessor shall perform, at its sole cost and expense, such design and construction
work as is necessary to deliver the respective portions of the Expansion Space
to the Lessee in accord with the “Scope of Landlord’s Work for Additional
Premises Only” dated August 13, 2012 attached hereto as Exhibit A (the Exhibit
referred to as the “Lessor’s Scope of Work” and the design and construction
obligations thereunder being referred to as the “Lessor’s Work”). All components
of Lessor’s Work will be completed in accordance with all applicable laws, rules
and regulations, including but not limited to the latest requirements of NFPA,
ANSI Standards, ASHRAE Standards, National Electrical Code, Massachusetts State
Building Code, and regulations of the City of Cambridge. Lessor shall deliver
the Expansion Space with the base Building systems serving the same and with
Lessee’s specific mechanical, electrical and plumbing systems as required in
Lessor’s Scope of Work (i.e. Exhibit A hereto), in good operating condition and
repair, and suitable for their intended uses.

 

3



--------------------------------------------------------------------------------

All utilities for the Expansion Space shall be in place and separately metered.
The Building and the Expansion Space as delivered to the Lessee will be
compliant with the Americans with Disabilities Act; NFPA compliant pursuant to
the Massachusetts State Building Code; and with code compliant demising walls
and common area corridors. Lessor shall provide Lessee with the environmental
close-out report prepared by the former tenant for the Expansion Space, and said
report shall not disclose any conditions as would materially impair Lessee’s use
of the Expansion Space. Subject to the foregoing, Lessor shall not be
responsible for any other design or construction work with respect to either the
Existing Premises under the Existing Lease, or the Expansion Space.

To the extent Lessee seeks to make any changes to the Lessor’s Scope of Work as
set forth on Exhibit A hereto: (i) such changes will be communicated in writing
with sufficient specificity for Lessor to price the changes; (ii) Lessor will
provide Lessee with pricing as to such changes and any estimated delays, if any,
that may result for such changes; and (iii) in the event such changes affect the
total cost of the Lessor’s Scope of Work, Lessee shall either reimburse Lessor
in advance for any increased costs and expenses, or Lessor shall credit Lessee
for any savings against Lessee’s next due payments of Rent hereunder. Upon
receiving from Lessor the estimated cost and timing impacts of Lessee’s proposed
changes pursuant to subsection (ii) above, Lessee may choose to not move forward
with such proposed changes provided it communicates its final intention to the
Lessor in writing within ten (10) days of its receipt of Lessor’s cost and
timing impacts. Lessee shall be solely responsible for any delays in the
completion of Lessor’s Work arising from any such requested changes.

The Lessee shall be solely responsible, at its sole cost and expense, to perform
such other specific design and construction work on the Expansion Space as it
desires for its use and occupancy (“Lessee’s Work”), upon completion of the
Lessor’s Work in the respective office and laboratory portions of the Expansion
Space, and delivery of those respective portions the Expansion Space by the
Lessor. Lessee shall be provided with access to the Expansion Space commencing
upon execution of this Second Lease Extension Agreement, coordinated through the
Lessor, for the purpose of performing preliminary work toward the installation
of its equipment and wiring, provided such access and preliminary work does not
materially interfere with Lessor’s ability to perform and complete its Lessor’s
Work, which shall take precedence in all respects. Lessee’s Work and all
subsequent Lessee alterations to the Leased Premises that are performed by
Lessee on or affecting the fire, life safety and/or sprinkler systems of the
building shall be made in such a manner and under such conditions as to pose no
adverse impact or interruption to such fire, life safety, and sprinkler systems,
and so as not to delay, impair, or jeopardize the legal occupancy of other
tenants in the Building as determined by Lessor and municipal fire and building
inspection officials.

The Lessor’s Work as to the Office Expansion Space and the Lab Expansion Space,
separately, will be deemed “Substantially Complete” as to each: (a) when
Lessor’s Work is substantially complete in accordance with Lessor’s Scope of
Work as set forth in Exhibit A and the provisions of this Section 3, except for
minor punch list items approved by Lessee that will not materially adversely
affect Tenant’s normal operations in said Expansion Space; Lessor’s Work therein
having been performed in a good and workmanlike manner with all necessary
municipal approvals for occupancy.

 

4



--------------------------------------------------------------------------------

4. Annual Base Rent and Additional Rent

Annual Base Rent from the date of execution of this Second Lease Extension
Agreement through the Extended Term, shall be as set forth below:

 

A. Annual Base Rent as applied to the Existing Premises

(i.e. 9,538 rentable square feet of space)

 

  (i) Balance of the Current Term                 As set forth in the Existing
Lease

 

  (ii) Extension Commencement Date            $ 145,136.57 ($ 36,284.14 / mo.)

through the Termination Date

 

B. Annual Base Rent as applied to the Expansion Space (i.e. 8,110 rentable
square feet of space)

 

  (i) Expansion Space Staggered Delivery Periods—Interim Rent/Per Diem

Lessor’s estimated delivery of the Office Expansion Space is targeted to
October 1, 2012. Lessor’s estimated delivery of the Lab Expansion Space is
targeted to December 1, 2012. The first day of the calendar month following the
day on which the Office Expansion Delivery Date occurs is referred to herein as
the “Expansion Rent Start Date”). A per diem calculation is required to
determine interim Rent obligations occurring upon delivery of the respective
Office Expansion Space and Lab Expansion Space. Annual Base Rent for the total
Expansion Space (office and laboratory) for the first full twelve month period
following the Expansion Rent Start Date is $395,362.50 ($32,946.88 on a monthly
basis). This computes to $1,083.18 on a per diem basis. The per diem amount
allocated to the Office Expansion Space is $496.42, (i.e. 45.83% at 3,717
rentable square feet of a total 8,110 rentable square feet), the “Office Per
Diem”. The per diem amount allocated to the Lab Expansion Space is $586.76 (i.e.
54.17% at 4,393 rentable square feet of a total 8,110 rentable square feet), the
“Lab Per Diem”.

(x) For the interim period between the Office Expansion Delivery Date and the
Expansion Rent Start Date, the Annual Base Rent payment attributable to the
Office Expansion Space shall be determined by taking the number of days from the
Office Expansion Delivery Date through the Expansion Rent Start Date and
multiplying by $496.42. This amount shall be paid to Lessor.

(y) For the interim period between the Lab Expansion Delivery Date and the
Expansion Rent Start Date (given the possibility the Expansion Rent Start Date
may not have occurred due to delays in delivery of the Office Expansion
Space),the Annual Base Rent payment attributable to the Lab Expansion Space
shall be determined by taking the number of days from the Lab Expansion Delivery
Date through the Expansion Rent Start Date (if applicable) and multiplying by
$586.76. This amount (if applicable) shall be paid to Lessor.

 

5



--------------------------------------------------------------------------------

  (ii) Annual Base Rent due from the Expansion Rent Start Date through the next
twelve (12) consecutive months is:

$ 395,362.50 ($ 32,946.88 /mo.)*

*[less the Lab Per Diem for each day in such period that the Lab Expansion Space
is not delivered]

 

  (iii) Annual Base Rent due through the next twelve (12) consecutive months
(after (ii) above) is:

$ 405,500.00 ($ 33,791.60/mo.)

 

  (iv) Annual Base Rent due through the next consecutive months (after
(iii) above) to the end of the Extended Term is:

$ variable ($ 34,636.46 / mo.)

In all instances under A and B above, Annual Base Rent shall be payable in the
corresponding monthly installments set forth above, due on the first of each
month, in advance, and in all other respects shall be subject to the provisions
relating to Annual Base Rent as set forth under the Existing Lease.

 

C. Additional Rent.

In addition to Annual Base Rent, Lessee shall continue to be responsible to pay
all Additional Rent (Operating Expenses) under Section 3 of the Existing Lease,
and all Additional Rent (Taxes) under Section 4 thereof, as applicable to both
the Existing Premises and the Expansion Space, as invoiced by Lessor during the
Extended Term. A current statement outlining the Operating Expenses incurred for
the Building in 2011 is attached hereto as Exhibit B.

As the concept is used in the Lease to compute Additional Rent, Lessee’s
allocable pro rata share (“Allocable Percentage”) shall be as follows:

 

(A) Allocable Percentage for the Existing Premises running through the end of
the Term, shall be 7.4 %.

 

(B) Allocable Percentage for the Expansion Space, starting on the Expansion
Space Delivery Dates and running through the end of the Term, shall be 6.29 %.

To the extent that the Expansion Space Commencement Dates do not fall on the
first calendar day of a month, then the first month in which the Expansion Space
Commencement Dates occur will have Additional Rent attributable to the Expansion
Space prorated on a per diem basis for that month.

 

6



--------------------------------------------------------------------------------

D. Rent and other Costs and Expenses.

All Annual Base Rent, Additional Rent and other sums due as Rent shall be
payable and in all other respects shall be governed during the remainder of the
Current Term, and for the Extended Term, as contemplated under the Existing
Lease, except to the extent modified and supplemented above. All other costs and
expenses for utilities and services and attendant to operation of the Total
Leased Premises (i.e. as applicable to both the Existing Premises, and to the
Expansion Space as of the respective Expansion Space Delivery Dates), shall be
borne by the respective parties as set forth in the Existing Lease.

 

E. Security Deposit.

The Security Deposit currently held by the Lessor shall continue to be held by
Lessor during the Extended Term.

 

5. Permitted Uses

The Permitted Uses for the Total Leases Premises shall be office, R&D and
laboratory use in conformity with all federal, state, municipal and local laws,
codes, ordinances, rules and regulations of governmental authorities,
committees, associations, or other regulatory committees, agencies or governing
bodies having jurisdiction over the Total Leased Premises, and in conformity
with the conditions and restrictions set forth in the Original Lease (which are
hereby restated and affirmed by Lessee).

 

6. Existing Premises in “AS/IS” Condition—No Defaults

Lessee hereby acknowledges it is currently in possession of the Existing
Premises and accordingly accepts the same from the date of this Second Lease
Extension Agreement in its current “AS/IS” condition, without representation or
warranty of any kind or nature arising from the extension of the Lease by Lessor
and Lessee.

Lessor and Lessee each acknowledge that to the best of each of their respective
knowledge, there are no material defaults by either presently existing under the
Lease.

 

7. Brokers

The parties hereby agree there are no brokerage or other third party fees or
costs involved in this transaction and each agrees to indemnify, defend and hold
harmless the other from and against any claims for brokerage fees, commissions
or other such payments arising from this transaction.

 

8. Parking.

Lessee shall be granted, at current rates (which may be increased from time to
time to reflect market increases), the right (but not the obligation) to park up
to twenty seven (27) cars in total in the Building’s on-site indoor parking lot
or facility on an unassigned and unreserved basis, in single or tandem spaces or
on a valet basis which Lessor in its sole discretion shall designate from time
to time. The initial parking rate therefor shall be S225 per month, per car,
which monthly rate may be changed by Lessor in its discretion subject to and
reflective of periodic

 

7



--------------------------------------------------------------------------------

market changes. Additionally, Lessee shall be entitled to rights to park
additional cars in the Building garage (but subject to availability as
determined by Lessor, and only on a valet basis, and then only to the extent
Lessor is providing valet service to the Building garage which Lessor shall not
be obligated to do), at then current rates as set by Lessor in its discretion.
If Lessor cannot accommodate Lessee’s needs for additional parking in the
Building garage, then Lessor will assist Lessee in identifying alternative
off-site parking, but Lessor shall bear no liability nor shall it be deemed any
default under the Lease if such additional Building garage parking or off-site
parking do not materialize. All payments for these parking rights shall be
considered to be Additional Rent under this Lease. This provision supersedes any
contrary provisions of the Existing Lease and the specific numeric rights set
forth above supplant the numeric rights otherwise set forth in the Existing
Lease.

 

9. Lessee’s Option to Extend

Provided Lessee has not defaulted (after applicable notice, grace and cure
periods, if any) under the Lease from the date hereof forward more than two
(2) times, and further provided no uncured default on the part of Lessee is then
existing, Lessee shall have the option to further extend the Term of this Lease
as to the Total Leased Premises (i.e. inclusive of the Expansion Space) on the
terms and conditions herein, for one additional period of thirty six (36) months
(herein, the “Additional Term Extension Period”) at the then current “Market
Rent” (including annual escalations thereon for each year of the extended term
based on increases in the Consumer Price Index or fixed increases, as the case
may be, as determined by then prevailing market forces), but no less than an
amount equal to the annualized Rent per rentable square foot of Total Leased
Premises space as of the final full month of the last Lease Year hereunder (the
“Extension Rent Floor”). Said Additional Term Extension Period shall commence,
subject to proper exercise of Lessee’s option hereunder, at the end of the
Extended Term (i.e. at the end of March, 2015) and shall terminate on that date
which is thirty six (36) consecutive months thereafter (i.e. March 31, 2018).
Lessee shall exercise its option by delivering to Lessor its written notice not
later than ten (10) full months (but not sooner than twelve (12) full months)
prior to the end of the Extended Term. Once delivered, written notice to extend
is irrevocable.

“Market Rent” as used herein, shall be that rent charged for comparable research
laboratory and office space of similar age and condition in laboratory buildings
the mid-Cambridge submarket as of the end of the Extended Term. If, after good
faith attempts prior to the expiration of the original Term, the Lessor and
Lessee cannot agree on a figure representing Market Rent, then either party,
upon written notice to the other, may request appraisal and arbitration of the
issue as provided in this section. Within fourteen (14) days of the request for
arbitration, each party shall submit to the other the name of one unrelated
individual or entity with proven expertise in the leasing of commercial real
estate in greater Boston/Cambridge to serve as that party’s appraiser. Each
appraiser shall be paid by the party selecting him or it. The two appraisers
shall each submit their final reports to the parties within thirty (30) days of
their selection making their determination as to Market Rent (subject however,
to the Extension Rent Floor). The two appraisers shall meet within the next
fourteen (14) days to reconcile their reports and collaboratively determine the
Market Rent. They shall each make their determination in writing (subject
however, to the Extension Rent Floor), including a statement if such is the
case, that they are at an impasse. Such a statement of impasse shall be
submitted to the parties along with the Market Rent figure which each appraiser
has selected and his reasons and substantiation

 

8



--------------------------------------------------------------------------------

therefor. The appraisers, in case of an impasse, shall also agree on one
unrelated individual or entity with expertise in commercial real estate in
greater Boston, who shall evaluate the reports of the two original appraisers
and within fourteen (14) days of submission of the issue to him, make his own
determination as to a figure representing Market Rent (subject however, to the
Extension Rent Floor). The determination of this individual or entity (i.e.
arbitrator) absent, fraud, bias or undue prejudice shall be binding upon the
parties.

Annual Base Rent and Additional Rent during any Additional Term Extension Period
shall be payable in advance, in equal monthly installments on the first day of
each calendar month.

Lessee, in addition to the sums payable annually to Lessor as Annual Base Rent,
shall pay to Lessor for each year of the Additional Term Extension Period, as
Additional Rent, Lessee’s Allocable Percentage (as determined by the approximate
total rentable space leased) for Operating Expenses, Real Estate Taxes and
utilities as contemplated in Section 4 hereof.

 

10. Access; Elevators; Dumpsters; Signage

Lessee shall have 24/7 access to the Total Leased Premises (with regard to the
Expansion Space, such access shall be allowed following the applicable Expansion
Delivery Dates), the common areas and elevators serving the Total Leases
Premises, the freight elevators servicing the Building, the loading docks
servicing the Building and the dumpster and/or compactor servicing the Building.

Lessor shall provide, at Lessor’s expense, building standard signage in the
Building’s lobby, in any Building directory, and at the main entrance to the
Total Leased Premises.

 

11. Integration of Documents; Supremacy

This Second Lease Extension Agreement contains the full understanding and
agreement between the parties. The parties hereto intend that this Second Lease
Extension Agreement operates to amend and modify the Existing Lease, and that
those documents shall be interpreted conjunctively; with any express conflict
between the two to be resolved in favor of the stated terms of this Second Lease
Extension Agreement. Except as modified hereby, all other terms and conditions
of the Existing Lease shall remain unchanged and enforceable in a manner
consistent with this Second Lease Extension Agreement. Defined terms used in
this Second Lease Extension Agreement that are not otherwise defined herein
shall have the definitions ascribed to such terms in the Existing Lease.

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts. Any provisions deemed unenforceable shall be severable, and the
remainder of this Second Lease Extension Agreement and the Existing Lease shall
be enforceable in accordance with their terms.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

Witness our hands and seals as of the date first written above.

 

LESSOR

 

RIVERTECH ASSOCIATES II, LLC

By:   /s/ Robert Epstein   its duly authorized Manager

 

LESSEE

 

BLUEBIRD BIO, INC.

By:   /s/ Nick Leschly   its duly authorized President/Vice President

 

By:   /s/ Jeffrey T. Walsh   its duly authorized Treasurer/Ass’t Treasurer

 

10



--------------------------------------------------------------------------------

BLUEBIRD BIO, INC.

SECOND LEASE EXTENSION

AND MODIFICATION AGREEMENT

   EXHIBIT A

See Attached



--------------------------------------------------------------------------------

BLUEBIRD BIO

Floor Four

840 Memorial Drive

Cambridge, MA

   AUGUST 13, 2012

SCOPE OF LANDLORDS WORK FOR ADDITIONAL PREMISES ONLY

*** Space will be emptied of all furnishing prior to move-in date

Partitions: Partitions are to be removed and relocated as indicated on the
accompanying plans. Existing and new walls are comprised of gwb over steel studs
and extend from floor to the underside of the suspended ceiling. The walls
demising the Administrative areas from R&D areas extend to the underside of the
deck above. All walls will be finished with two coats water based paint. The
entire office space will have 2 new coats of water based paint to match
bluebird’s existing space color scheme.

Existing “lavatory” room will have plumbing removed and remain as storage room.
New storage room will have VCT removed and new matching carpeting.

Glass Panels: Where they exist, glass panels to remain. Glass panels from 4131
and 4130 will be removed to allow for the respective doors to be relocated. This
is to allow for the modern-fold partition to be stored on the wall in between
the doors when it is not separating 4131 and 4130.

Entry: Existing glass entry to remain.

Doors: Existing doors will be reused and relocated as necessary provided they
have existing full lite glazing. All hardware are lever handles with brushed
stainless finish. New office doors will be installed with full lite glazing
where applicable. All office doors will have full lite glazing. Office and
conference room door hardware will be comprised of passage function latchsets
with brushed stainless finish. Storage room latchsets will be comprised of class
room function latchsets with brushed stainless finish.

Floors: All carpeted areas in the administrative which are affected by
construction will be re-carpeted with matching Shaw Contract nylon loop carpet
from “Turn Key Collection. 4” vinyl cove base has been installed at intersection
of walls and carpet/vct. Vinyl tile installed in the floor of the kitchenette to
remain. VCT will be removed from the storage area and be replaced with matching
carpeting, 4” vinyl cove base will be installed in the storage areas as well as
areas affected by construction.

Ceilings: All existing ceiling tiles will remain or be replaced as necessary.
Any damaged ceiling tiles will be replaced with matching ceiling tiles. Any
damage to ceiling grid will be repaired.

Lighting: All existing fluorescent lights will remain and be relocated as
necessary to accommodate the new configuration. All existing fluorescent lights
will be inspected to insure proper functioning and be repaired or replaced as
necessary.

 

BluebirdBio Final Scope of Work   8/13/2012



--------------------------------------------------------------------------------

HVAC: The base building HVAC distribution system will be inspected and adjusted
as necessary to assure distribution, airflow, and proper operation of
thermostats and variable air volume (VAV) boxes. There will be a redistribution
of the system to accommodate 5 separate zones as indicated on the drawings. This
work will be designed by landlord’s consulting engineer. The office area will be
provided with make-up air from either the 30 ton roof mounted MUA unit or house
systems in order to provide fresh air to the office and maintain positive
pressure with respect to R&D space. A pre-construction balancing/CFM reading
will be done to show existing air balance in the space. The landlord’s engineer
will perform HVAC load calculations to take into account insulation, square
footage, occupancy and equipment heat loss to determine heating and cooling
loads. Expected equipment and occupant load shall be provided to the landlord’s
engineer for this purpose. The space will be balanced according to these
calculations. All balancing will be conducted by a NEEB certified balancing
technician. Pre-construction balancing, engineering calculations and
post-construction “as built” documentation/balancing reports will be provided to
the tenant or the tenant’s designee. The new space will conform to ASHRAE
Standard 55 “Thermal Environmental Conditions for Human Occupancy”. All HVAC
equipment shall be inspect by the landlord and replaced as necessary. The lessee
accepts the existing HVAC system provided that it is in good working order, that
it conforms to ASHRAE Standard 55, and that a reasonable temperature is
maintained in the office areas. In the event during the lease term the HVAC
system does not meet the aforementioned prerequisites the landlord will provide
a new system which will be replaced at the Landlord’s cost. The tenant will be
responsible for maintaining and repairing all tenant specific supplemental
mechanical equipment beyond the 6 month warranty period. Tenant specific
mechanical equipment will be delivered in good operating condition.

Kitchenette: The kitchenette will remain undisturbed.

Electrical: Existing electrical outlets throughout the administration area and
the office space in the R&D area in the form of existing and new 1l0v outlets to
remain. All utilities servicing the tenant’s premises and equipment are
separately metered and will be read monthly by the landlord for reimbursement by
the tenant. New outlets will be installed to accommodate the new layout. Each
office will have a minimum of 3 120/20a 5-20R receptacles. All electrical
circuits will be labeled via labels at the outlet, junction box, safety switch,
or other corresponding electrical equipment and a corresponding label on the
electrical panel indicating the appropriate circuit breaker.

Furnishings: No reception desk cubicles, work stations or furniture of any sort
shall be provided by the landlord.

Specialties: A demountable partition by Modernfold or equal will be installed as
indicated in the plans. This wall will have a “Dry Erase” surface from floor to
ceiling. BluebirdBio or their designee will have access to the space during the
renovation to inspect progress and that the work being done conforms to this
scope.

Fire Protection: Fire protection will be added as needed and required by
Massachusetts Building cod, NFPA and local Fire Code.

Work included in this scope will comply with the Massachusetts Building Code and
NFPA.

 

BluebirdBio Final Scope of Work   8/13/2012



--------------------------------------------------------------------------------

R&D AREA

Demolition: Existing lab benches, plumbing, piping, vinyl tile, doors and walls
required to be removed to accommodate new plan will be removed. The existing 6’
hood shall be capped and removed from the premises. The existing wing wall
adjacent to the hood shall be removed per attached drawings.

The entire R&D area will have 2 coats water based paint applied per Bluebird
bio’s existing paint scheme

New Partitions: New partitions enclosing new tissue culture suites shall consist
of existing walls comprised of 5/8”gwb over 3  1/2” steel studs and extending
from floor to 6” above the underside of the suspended ceiling. Walls and trim
will be finished with two coats water based paint. Paint finish in tissue
culture rooms to be semi gloss.

The tissue culture rooms will be separated from the main laboratory by a hallway
as indicated in the drawing.

Existing glass panels in the exterior offices shall be removed.

The walls surrounding the “radio-isotope room” shall extend to the underside of
the deck above and have an additional layer of 5/8” gwb applied to each
accessible side of the wall. Walls will be constructed to the deck above with 2
layers of 5/8” GWB. Walls will be completely sealed with appropriate sealant in
order to prevent any contamination of adjoining spaces. Work will be consistent
with attached drawing and keynotes.

The existing exterior window in the office to become the darkroom shall be
blacked out via either applied opaque vinyl or an opaque panel which will
prevent any light from entering via the window.

Doors: Where indicated on the drawings, Horton Ultra-Clean Series Atmospheric
110 doors with push plate activators and safety scan sensors will be installed.
Buttons to activate the doors will be installed.

A 36” diameter circular darkroom door shall be installed in the office to become
the darkroom as indicated on the plans. The door shall fit within a 36” wall
opening and have a “pop-out” feature with breakaway hardware for use in
emergencies and shall conform to Massachusetts Building Code requirements.

Floors: All new tissue culture suite floors will be covered with seamless vinyl
with integral vinyl base. Floors where noted in the drawing as indicated by
keynotes, to include the radio-isotope room and hallway, will be covered with
seamless vinyl with integral vinyl base. The damaged vinyl floor in the
autoclave room will be repaired.

Ceilings: Except for the tissue culture suite, existing building standard
ceiling tiles will remain in the existing grid. In the Tissue Culture Suites,
and as indicated in attached drawing keynotes, to include the radio isotope room
and hallway, new solid surface washable ceiling tiles will be installed in the
new ceiling grid with vinyl gasketing. Any damaged ceiling tiles will be
replaced. Any damage to ceiling grid will be repaired.

 

BluebirdBio Final Scope of Work   8/13/2012



--------------------------------------------------------------------------------

Lighting: Except for the new Tissue areas, existing 2x4 and 2x2 fluorescent
lights will remain. Solid surface lens type fluorescent lights will be used in
the Tissue Culture, radio-isotope, and Glasswash/Autoclave rooms.

BENCHES: The three remaining lab benches with sink will remain. Oak benches with
stainless steel sinks and acid resistant plastic laminate tops will be installed
in the two new tissue culture suites while the existing bench and sink in the
existing tissue culture suite shall be relocated as indicated on the plans. Oak
benches/casework with a stainless steel sink and epoxy resin counter top will be
installed in the radio-isotope room in the form of an L-shape as indicated in
the attached drawing. The sink in the radio-isotope room will have a motion
activated faucet. The casework and countertop in the radio-isotope room will be
designed such that space for a 4’ fume hood or BSC be provided for future
installation. Each lab sink will have protected hot and cold water and deck
mounted emergency eyewash stations.

HVAC: The base building HVAC distribution system will be inspected and adjusted
as necessary to assure good operating condition and repair, distribution,
airflow, and proper operation of thermostats and variable air volume (VAV)
boxes. The existing supplemental air conditioning units will be inspected and
put in good operating condition and repair. One of these supplementary systems
will service the main laboratory (4114), the second will service the existing
tissue culture suite 4118. The third existing unit will service the new tissue
culture suite (4119) or suite’s (4119 and 4120) depending on HVAC load
requirements. If necessary a new unit with integral electric heat will serve the
tissue culture suite (4120). The air conditioning units should correspond to
what HVAC heating and cooling is required, as indicated by analysis conducted by
the landlord’s engineer. All tenant specific mechanical systems shall be
warranted for proper operation for a period of six months provided tenant enters
into an appropriate preventive maintenance agreement for this equipment as
stated below. Tenant specific mechanical equipment will be delivered in good
operating condition. A pre-construction balancing/cfm reading will be done to
show existing air balance in the space. The landlord’s engineer will perform
load calculations to take into account insulation, square footage, occupancy and
equipment heat loss to determine heating and cooling loads. Expected equipment
and occupant load shall be provided to the landlord’s engineer for analysis and
design of the HVAC system. The space will be balanced according to these
calculations. All balancing will be conducted by a NEED certified balancing
technician. Pre-construction balancing, engineering calculations and
post-construction “as built” documentation/balancing reports will be provided to
the tenant or the tenant’s designee. The new space will conform to ASHRAE 55
“Thermal Environmental Conditions for Human Occupancy” and ASHRAE Standard 62.1
2010 “Ventilation for Acceptable Indoor Air Quality”. All HVAC equipment shall
be inspected by the landlord and replaced as necessary to ensure good operating
condition and repair. The lessee accepts the existing HVAC system provided that
it is in good working order, that it conforms to ASHRAE Standard 55, and 62.1
2010, and that a reasonable temperature is maintained in the R&D areas. In the
event during the lease term the HVAC system does not meet the aforementioned
prerequisites the landlord will provide a new system which will be at the
Landlord’s cost. Tissue culture spaces will have 6 to 15 air changes per hour.
Spaces will be pressurized according to the attached drawing.

 

BluebirdBio Final Scope of Work   8/13/2012



--------------------------------------------------------------------------------

The fume hood which is to remain in the laboratory is connected to a roof
mounted exhaust fan and shall be air balanced to assure a minimum of 100 FPM
airflow across the sash at an 18” sash opening. Fume hood will be equipped with
a flow monitoring device which will indicate high/low limits. The remaining
approximately 800cfm of exhaust shall be connected to ceiling grilles in the
main lab and shall exhaust the lab. If more CFM is required to exhaust the lab
according to the attached pressurization drawing it will be provided at the
Landlord’s expense. Exhaust must create negative pressure in the hallway
connecting the tissue culture suites as well as create a negative with regard
the office and main lab. The landlord’s engineer will make the necessary
calculations and resulting balancing recommendations to ensure that the space is
pressurized accordingly. Make up air shall be provided from a 30 ton roof
mounted make-up air unit and shall be fed to each of the three tissue culture
suites (4118, 4119, and 4120) and the “radio-isotope room” (4116). Make up air
shall also be provided to the main lab space (4114). All air supplied to each of
the tissue culture suites shall be via 95% HEPA filters with 30% pre-filters on
each of the ac units, MUA units, feeding, the spaces. Each tissue culture suite
shall have a pressure relief exhaust grill installed on a wall adjacent to the
main lab. The tenant will be responsible for maintaining and repairing all
tenant specific supplemental mechanical equipment beyond the 6 month warranty
period.

The Lab/Office will be pressurized as indicated in the attached drawing. Room
for a 4’ wide fume hood or ducted BSC will be left in the Radio-Isotope Room.
The cost of operating and maintaining both exhaust fan and make up air unit
shall be a tenant expense. All Tenant-specific mechanical equipment shall be put
on a preventive maintenance agreement by the tenant and at Tenant’s expense for
the duration of the Lease.

Plumbing and Waste: The main cold water supply to the lab is located in the “Lab
support” room which also contains a hot water heater, a water check meter and a
backflow prevention device. All lab waste is contained in polyethylene piping
and leads to an acid waste system consisting of a tank with limestone chips
located in an accessible location on the third floor directly below the
premises. Lab waste and holding within the “isotope room” will be connected to
the existing laboratory waste system. Before the room is used for radio-isotopes
this drain will be disconnected and is subject to future engineering and
installation by the tenant. Future modifications to this drain is not subject to
this scope of work. The laboratory wastewater system will be maintained by the
tenant who shall also be responsible for required municipal discharge permits,
sampling and testing.

Safety Showers will be added in rooms 4116 4119 and 4120 and will meet or exceed
ANSI standards. Requirements for safety showers and eyewash stations throughout
the lab space will be accessed by the landlord and will also be made to comply
with ANSI standards.

Autoclave Room: The landlord has provided a room in which an autoclave can be
installed. Actual equipment will be provided by the tenant. The existing
laboratory sink with protected hot and cold water and eyewash shall remain. The
seamless vinyl floor with integral base shall be repaired as required.
Electrical hot water, drain will be installed to accommodate the future
installation of a dishwasher.

Electrical: Power to various locations within the laboratory exists in the form
of existing 110v and 208v outlets. 12 additional 120v/20A circuits, 7 additional
220v/20A circuits shall be added along with a new electrical panel will be
connected to the existing roof mounted back up generator. In addition, one
existing outlet shall be placed on backup power as well as the 2hp

 

BluebirdBio Final Scope of Work   8/13/2012



--------------------------------------------------------------------------------

motor driving the roof mounted exhaust fan. Location of these outlets are as
indicated on the accompanying plans. Tenant shall share the cost of maintenance
and repairs of the back up generator with any other tenants who are also
connected to it. All electrical power, natural gas and water to the tenant’s
premises and equipment will be separately metered and read monthly by the
landlord for reimbursement by the tenant. New standby power outlets will be
added as indicated on attached drawing. New normal power outlets will be added
as indicated on attached drawing. All electrical circuits will be labeled via
labels at the outlet, junction box, safety switch, or other corresponding
electrical equipment and a corresponding label on the electrical panel
indicating the appropriate circuit breaker.

CO2 Piping: Piping for tenants C02 shall be installed as indicated in the
accompanying drawings. These shall consist of 1/2:” copper piping from tenant’s
existing “tank farm”, 20 CO2 drops to  1/2” ball valve to  1/4” hose barbs as
indicated, 16 brass  1/2” ball valve shut-offs and 5 above ceiling capped  1/2”
copper lines for future use. Gas regulators, if required, shall be provided by
the tenant.

Vacuum lines will be installed as shown on the attached drawing. Vacuum drops
will consist of  1/2” type L copper piping from the house vacuum system to drops
as indicated on the attached drawing. Each drop will consist of  1/2” copper
pipe to  1/2” ball valve to  1/4” hose barb.

BluebirdBio or their designee will have access to the space during renovation to
inspect the progress and that the work being done conforms to this scope.

Fire Protection: Fire protection will be added as needed and required by
Massachusetts Building Code, NFPA and local Fire Code.

Work included in this scope will comply with both the Massachusetts Building
Code and NFPA.

Laboratory Safety Showers/Eyewash stations will be installed as required per
ANSI standards.

Work will be conducted as indicated by attached drawing keynotes.

Scope of Work to include all Keynotes in attached drawings with the exception of
MEPs in the Radio Isotope Room.

Drawings included in this scope of work are diagrammatic in nature. All
pre-existing construction and new construction will be reviewed by the
landlord’s architect and engineer to insure indicated changes are made in
accordance with Massachusetts Building Code and the NFPA.

 

BluebirdBio Final Scope of Work   8/13/2012



--------------------------------------------------------------------------------

 

LOGO [g593256cm363.jpg]



--------------------------------------------------------------------------------

 

LOGO [g593256cm364.jpg]



--------------------------------------------------------------------------------

 

LOGO [g593256cm365.jpg]



--------------------------------------------------------------------------------

 

LOGO [g593256cm366.jpg]



--------------------------------------------------------------------------------

 

LOGO [g593256cm367.jpg]



--------------------------------------------------------------------------------

 

LOGO [g593256cm368.jpg]



--------------------------------------------------------------------------------

 

LOGO [g593256cm369.jpg]



--------------------------------------------------------------------------------

 

LOGO [g593256cm370.jpg]



--------------------------------------------------------------------------------

BLUEBIRD BIO, INC.

SECOND LEASE EXTENSION

AND MODIFICATION AGREEMENT

   EXHIBIT B

See Attached



--------------------------------------------------------------------------------

EXHIBIT B—Operating Expenses 2011

840 Memorial Drive—Riverside Technology Center

 

DESCRIPTION

   Total      PSF  

HEAT

   $ 36,863       $ 0.28   

BUILDING ELECTRIC

   $ 152,969       $ 1.18   

WATER & SEWER

   $ 30,053       $ 0.23   

ELEVATOR MAINTENANCE

   $ 19,295       $ 0.15   

PARKING/CAFÉ EXPENSE

   $ 26,525       $ 0.20   

RUBBISH REMOVAL

   $ 17,104       $ 0.13   

INSURANCE

   $ 30,234       $ 0.23   

GROUNDS CARE

   $ 19,459       $ 0.15   

LEGAL/ACCT/ADMIN

   $ 18,675       $ 0.14   

JANITORIAL SERVICES

   $ 47,707       $ 0.37   

GENERAL MAINTENANCE

   $ 63,172       $ 0.49   

HVAC MAINTENANCE

   $ 47,827       $ 0.37   

LIFE SAFETY SYSTEMS

   $ 29,593       $ 0.23   

MANAGEMENT*

   $ 280,302       $ 2.16      

 

 

    

 

 

 

Real Estate Taxes (FY 2011)

   $ 659,946       $ 5.10      

 

 

    

 

 

 

 

* Based upon 5% of income; but not less than this amount.

Tenant’s Applicable Percentage is as follows:

As to the Leased Premises: 13.69%.

Existing Premises: 7.40%

Expansion Premises: 6.29%



--------------------------------------------------------------------------------

RIVERSIDE TECHNOLOGY CENTER

THIRD AMENDED LEASE AGREEMENT

BETWEEN

RIVERTECH ASSOCIATES II LLC AND BLUEBIRD BIO, INC.

This Third Amended Lease Agreement (the “Third Amended Lease Agreement”) entered
into this 29 day of July 2013 by and between Rivertech Associates II LLC, a
Massachusetts limited liability company with a principal address c/o The Abbey
Group, 575 Boylston Street Boston, Massachusetts 02116 (successor in interest as
stated below, herein, the “Lessor”), and Bluebird Bio, Inc., with a business
address at 840 Memorial Drive Cambridge, Massachusetts (successor in interest as
stated below, herein the “Lessee”), with respect to a certain Lease dated
February 18, 2000 (as amended, as stated below) for certain office space in the
building at 840 Memorial Drive Cambridge, Massachusetts.

WHEREAS, Rivertech Associates, LLC and Genetix Pharmaceuticals, Inc. entered
into a certain lease agreement dated February 18, 2000 (the “Original Lease”);

WHEREAS, Rivertech Associates, LLC and Genetix Pharmaceuticals, Inc. entered
into a certain Amended and Restated Lease Agreement dated May 18, 2007 (the
“First Amended Lease Agreement”);

WHEREAS, Rivertech Associates II, LLC (as successor in interest to Rivertech
Associates, LLC, the original signatory as Lessor under the Original Lease and
First Amended Lease Agreement), and Genetix Pharamceuticals, Inc., entered into
a certain Lease Extension and Modification Agreement dated November 24, 2009
(the “First Lease Extension Agreement”);

WHEREAS, Rivertech Associates II, LLC and Bluebird Bio, Inc. (a Delaware
corporation, formerly known as Genetix Pharmaceuticals, Inc.), entered into a
certain Second Amended and Restated Lease Agreement dated October 19, 2010 (the
“Second Amended Lease Agreement”);

WHEREAS, Rivertech Associates II, LLC and Bluebird Bio, Inc. entered into a
certain Second Lease Extension and Modification Agreement” dated September 12,
2012 (the “Second Lease Extension Agreement”);

WHEREAS, the Original Lease, as amended and modified by the foregoing First
Amended Lease Agreement; Lease Extension Agreement; Second Amended Lease
Agreement; and Second Lease Extension Agreement are collectively now referred to
herein as the “Existing Lease” (updating redefining that term as it was used in
the Second Lease Extension Agreement); and,

WHEREAS, by this Third Amended Lease Agreement Lessee seeks to lease, use and
occupy an additional approximately 5,292 rentable square feet of office space
located on the 4th floor of the Building, as shown on the Space Plan attached
hereto as Exhibit A;



--------------------------------------------------------------------------------

THEREFORE, in consideration of One ($1.00) Dollar and the other good and
valuable consideration recited herein, effective and irrevocable as of the date
hereof, the Lessor and Lessee hereby agree as follows:

1. At Will Space Term / At Will Space Termination

The At Will Space is the area on the fourth (4th) floor of the Building, as
shown on the “Space Plan” attached hereto as Exhibit A.

Lessee hereby agrees to lease the At Will Space from the Lessor for successive
monthly periods commencing on August 1, 2013 and continuing for each successive
calendar month thereafter, until Lessee’s lease, use and occupancy of the At
Will Space is terminated by a written notice delivered by either the Lessor or
the Lessee to the other, at least thirty (30) days prior to the intended date
for termination (the “At Will Space Termination Date”) as stated therein, which
intended date of termination shall be the last day of a calendar month (the “At
Will Space Termination Notice”).

Upon termination of the Lessee’s lease, use and occupancy of the At Will Space
on the At Will Space Termination Date by delivery of the At Will Space
Termination Notice, the Lessee shall completely surrender and vacate the At Will
Space on or before the At Will Space Termination Date, relinquishing all claims
to use and occupancy thereof.

Notwithstanding the termination of the Lessee’s use and occupancy of the At Will
Space as aforesaid, the Lessee shall nevertheless remain fully bound under the
terms and conditions of the Existing Lease, and shall continue to lease, use and
occupy the Existing Space through the end of the Term of the Existing Lease.

2. Terms and Conditions

Lessee shall lease the At Will Space on the same terms and conditions of the
Existing Lease, as modified by this Third Lease Amendment, with exception only
for those provisions as to which Lessor and Lessee have already performed their
obligations as of the date hereof, (for example, Lessor has heretofore delivered
the Existing Premises and Lessee has accepted the same).

3. Delivery and Condition of At Will Space

Lessor shall deliver the At Will Space to the Lessee upon execution of this
Third Lease Amendment.

The At Will Space is leased in an “AS/IS” condition as of the execution of this
Third Lease Amendment, and Lessee acknowledges that it has viewed and
investigated the At Will Space and confirms that it is suitable in its current
condition in all respects for Lessee’s purposes, accepts the same on that basis.
Lessor is under no obligation to make any repairs, improvements or modifications
to the At Will Space, in any manner. Notwithstanding the foregoing, Lessor will
provide adequate HVAC and electrical service for the licensed space appropriate
for typical office use in the Building.



--------------------------------------------------------------------------------

The Lessee shall be solely responsible, at its sole cost and expense, to add any
improvements, fixtures or furnishings to the At Will Space as it desires for its
use and occupancy (“Lessee’s Work”); provided the foregoing do not involve or
impact any electrical, mechanical, plumbing HVAC, life safety, or structural
elements servicing or within the At Will Space, and further provided all plans
and specifications for any such Lessee’s Work are approved in advance in writing
by Lessor, and Lessee expressly agrees to remove the same immediately upon
termination of its lease, use and occupancy of the At Will Space and to restore
it to its condition as upon delivery by Lessor. Lessee’s Work (as approved by
Lessor) and all subsequent Lessee alterations to the Leased Premises that are
performed by Lessee on or affecting the fire, life safety and/or sprinkler
systems of the building shall be made in such a manner and under such conditions
as to pose no adverse impact or interruption to such fire, life safety, and
sprinkler systems, and so as not to delay, impair, or jeopardize the legal
occupancy of other tenants in the Building as determined by Lessor and municipal
fire and building inspection officials.

4. Annual Base Rent and Additional Rent for the At Will Space

In addition to all Annual Base Rent and Additional Rent payable by Lessee under
the Existing Lease as of this Third Amended Lease Agreement, Lessee shall pay to
Lessor Annual Base Rent and Additional Rent attributable to the At Will Space,
as follows:

A. Annual Base Rent Attributable to the At Will Space

Lessee shall pay to Lessor Annual Base Rent attributable to the At Will Space in
the amount Twenty Two Thousand ($ 22,000.00) Dollars per calendar month, for
each month from August 1, 2013, until the At Will Space Termination Date.

In all instances, Annual Base Rent shall be due on the first of each month, in
advance, and in all other respects shall be subject to the provisions relating
to Annual Base Rent as set forth under the Existing Lease to the extent
applicable.

B. Additional Rent Attributable to the At Will Space

Lessee shall pay to Lessor Additional Rent Attributable to the At Will Space
only as follows (notwithstanding any other provisions of the Existing Lease
calling for payment of Additional Rent under the Existing Lease), from August 1,
2013 until the At Will Space Termination Date:

(a) all electrical use for the At Will Space, which will be separately metered
to the At Will Space, based on invoices presented by the Lessor, and payable as
directed by the Lessor (i.e. directly to the electric company or reimbursed to
the Lessor), at the intervals invoiced by Lessor.



--------------------------------------------------------------------------------

  C. At Will Space Annual Base Rent and At Will Space Additional Rent Supplement
Payments due under the Existing Lease – General Provisions Apply

The payments specified under paragraphs 4A and 4B above supplement the payments
of Annual Base Rent and Additional Rent required under the Existing Lease

All At Will Space Annual Base Rent and At Will Space Additional Rent shall be
governed by the terms and conditions contemplated under the Existing Lease with
respect to Annual Base Rent and Additional Rent, except to the extent modified
and supplemented in paragraphs 4A and 4B above.

 

  D. Security Deposit

The Security Deposit currently held by the Lessor shall apply as well to the
obligations of the Lessee under this Third Amended Lease Agreement.

5. Permitted Uses

The Permitted Uses for the At Will Space shall be general office use, only.
Lessee shall comply with all federal, state, municipal and local laws, codes,
ordinances, rules and regulations of governmental authorities, committees,
associations, or other regulatory committees, agencies or governing bodies
having jurisdiction, and with the conditions and restrictions on use set forth
in the Existing Lease (which are hereby restated and affirmed by Lessee).

6. Existing Premises in “AS/IS” Condition – No Defaults

Lessee accepts the At Will Space in its current “AS/IS” condition in all
respects, without representation or warranty of any kind or nature by Lessor.

Lessor and Lessee each acknowledge that to the best of each of their respective
knowledge, there are no material defaults by either presently existing under the
Lease.

7. Brokers

The parties hereby agree there are no brokerage or other third party fees or
costs involved in this transaction and each agrees to indemnify, defend and hold
harmless the other from and against any claims for brokerage fees, commissions
or other such payments arising from this transaction.

8. Access; Elevators; Dumpsters; Security

Lessee shall have 24/7 access to the At Will Space, the common areas and
elevators serving the At Will Space, the freight elevators servicing the
Building, the loading docks servicing the Building and the dumpster and/or
compactor servicing the Building.



--------------------------------------------------------------------------------

Lessee shall be solely responsible for the security system(s) for the At Will
Space, and shall provide Lessor with a description of the security measures to
be taken pursuant thereto. Lessee waives and releases Lessor from and against
any and all liability for any harm, damage or claims to persons or property in
the At Will Space, and agrees to indemnify, hold harmless and defend Lessor
against any and all such claims, except to the extent arising from Lessor’s
gross negligence or willful misconduct.

9. Lessor’s Rights Reserved

Lessor reserves the right, upon reasonable advance notice to Lessee, to show the
At Will Space to prospective tenants, current and prospective mortgagees, and
other third parties during business hours. Lessor shall not materially interfere
in Lessee’s use and occupancy of the At Will Space during such showings.

Lessor reserves the right to request, and Lessee agrees to execute, the Lessor’s
lender’s standard Subordination Non-Disturbance and Attornment Agreement; but
Lessor shall have no obligation to procure the same.

10. Integration of Documents; Supremacy

This Third Amended Lease Agreement contains the full understanding and agreement
between the parties. The parties hereto intend that this Third Amended Lease
Agreement operates to amend and modify the Existing Lease, and that those
documents shall be interpreted conjunctively; with any express conflict between
the two to be resolved in favor of the stated terms of this Third Amended Lease
Agreement. Except as expressly modified hereby, all other terms and conditions
of the Existing Lease shall remain unchanged and enforceable in a manner
consistent with this Third Amended Lease Agreement. Defined terms used in this
Third Amended Lease Agreement that are not otherwise defined herein shall have
the meaning ascribed to such terms in the Existing Lease.

This Third Amended Lease Agreement shall be governed by the laws of the
Commonwealth of Massachusetts. Any provisions deemed unenforceable shall be
severable, and the remainder of this Third Amended Lease Agreement and the
Existing Lease shall be enforceable in accordance with their terms.

[Signature Pages Follow]



--------------------------------------------------------------------------------

Witness our hands and seals as of the date first written above.

 

LESSOR RIVERTECH ASSOCIATES II, LLC By:  

/s/ Robert Epstein

its duly authorized Manager LESSEE BLUEBIRD BIO, INC. By:  

/s/ Jeffrey T. Walsh

its duly authorized President/Vice President By:  

/s/ Linda C. Bain

Its duly authorized Treasurer/Ass’t Treasurer



--------------------------------------------------------------------------------

BLUEBIRD BIO, INC.

THIRD AMENDED LEASE AGREEMENT

   EXHIBIT A

See Space Plan for At Will Space Attached



--------------------------------------------------------------------------------

LOGO [g593256g26p95.jpg]